DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in reply to the amendment filed on July 15, 2021.
The amendment to the specification filed July 15, 2021 is entered.
Claims 1, and 3-7 are currently pending and have been examined.
Claim 1 is amended.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 3-4 are objected to because of the following informalities:  
Claim 1 recites the limitation “a part of the first refrigeration circuit” in lines 6, 8, 16, 21, 24, 32-33 and 36.  Based on the context, each part of the first refrigeration circuit referenced is different and/or unique from another part of the first refrigeration circuit; however, “the part” is referenced in lines “6, 8, 16-17, 18, 21, 22-23, 24, 33, 34 and 36.  Thus, the antecedent basis is unclear.  Further, Claims 3-4 also recite the limitation a part of the first refrigeration circuit with a later reference to the part which further adds to the confusion as to which part of the first refrigeration circuit is being recalled.   The claims, in current form, having this language is problematic.  Examiner suggest, amendment the nomenclature to recite each part of the first refrigeration circuit differently, for example, amending to recite “another part” or “a different part” or the like.
Claim recites “a part of the first refrigeration circuit” in line 6; and recites “the part being on the downstream side of a connection position to the supercooling bypass flow path” in lines 18-19.  However, it is unclear as to the distinction between a part of the first refrigeration circuit and a connection position since both appear to be referencing the same connection.  For the purpose of this examination, both limitations will be interpreted to mean the same thing.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takegami et al. (JP2014070822) hereinafter “Takegami” in view of  Kusaka et al. (JP2013002801) hereinafter “Kusaka.”

Regarding Claim 1, Takegami discloses: 
A refrigeration apparatus (10, see Figs 1-22) comprising: 
a first refrigeration circuit (see Figs 2-4) in which a compressor (111, 112), a 
condenser (26), a first expansion valve (75) and a first evaporator (74) are connected such that a refrigerant is circulated in this order (see Figs 2-4); 
a supercooling circuit (see Fig 4) including: a supercooling bypass flow path (55) which communicates a part (56, see Annotated Fig 4) of the first refrigeration circuit (see Figs 2-4), the part (56) being positioned on the downstream side of the condenser (26) and on the upstream side of the first expansion valve (75), to a part (CP1, CP2, see Annotated Fig 4: by way of valves 61, 62) of the first refrigeration circuit (see Figs 2-4), the part (CP1, CP2) being positioned on the compressor (111,112) and on the downstream side of the first evaporator (74), such that the refrigerant can flow therethrough; a supercooling control valve (60) which controls a flowrate of the refrigerant flowing through the supercooling bypass flow path (55); and a supercooling heat exchanger (51) disposed on the downstream side of the supercooling control valve (60) in the supercooling bypass flow path (55), the supercooling heat exchanger (51) being configured to heat-exchange (capable of heat exchanging) the refrigerant which has flown to the downstream side of the supercooling control valve (60), with the refrigerant which flows through a part (X, see annotated Fig 4) of the first refrigeration circuit (see Figs 2-4), the part (X) being positioned on the downstream side of a condenser (26) and on the upstream side of the first expansion valve (75), and the part (X) being on the downstream side of a connection position (56) to the supercooling bypass flow path (55); 
a second refrigeration circuit (see Figs 2-4) including: a branch flow 
path (38, CV4, see Figs 2-31: the branching of the path upstream of the supercooling unit 50) which communicates a part (51) of the first refrigeration circuit (see Figs 2-4), the part being (51) on the downstream side of the condenser (26) and on the upstream side of the first expansion valve (75), and the part (51)37 being on the upstream side of the connection position (56) to the supercooling bypass flow path (55), to a part (90,92) of the first refrigeration circuit (see Figs 2-4), the 
part (90, 92) being on the downstream side of the first evaporator (74) and on the upstream side of the compressor (111, 112), such that the refrigerant can flow therethrough; a second expansion valve (85) disposed on the branch flow 
path (38, CV4, see Figs 2-3), the second expansion valve (85) being configured to expand (capable of expanding) the refrigerant received therein and to allow the refrigerant to flow out therefrom (see Figs 2-3); and a second evaporator (84) disposed on the downstream side of the second expansion valve (85) in the branch flow path (38, CV4), the second evaporator (84) being configured to evaporate (capable of evaporating) the refrigerant having flown out from the second expansion valve (85).

    PNG
    media_image1.png
    1018
    1430
    media_image1.png
    Greyscale

an injection circuit including: an injection flow path which communicates a part of the first refrigeration circuit, the part being on the downstream side of the condenser and on the upstream side of the first expansion valve, and the part being on the downstream side of a position at which the refrigerant is heat-exchanged by the supercooling heat exchanger, to a part of the branch flow path, the part being on the downstream side of the second evaporator, such that the refrigerant can flow therethrough; and an injection valve which can adjust a flowrate of the refrigerant flowing through the injection flow path.
However, in the same field of refrigeration systems, Kusaka teaches that is known in the art (see Figs 1-6 of Kusaka) for a refrigeration circuit (see Annotated Fig 1) to further include an injection circuit (see Annotated Fig 1) having an injection flow path (13) which communicates a part (1P, see Annotated Fig 1) of the refrigeration circuit (see Annotated Fig 1), the part (1P) being on the downstream side of the condenser (2) and on the upstream side of an expansion valve (6), and the part (1P) being on the downstream side of a position (see Annotated Fig 1) at which the refrigerant is heat-exchanged by the supercooling heat exchanger (8), to a part (2P) that is upstream of the compressor (3) in the refrigeration circuit (see Annotated Fig 1); and an injection 
valve (12) capable of adjusting the injection flow path (13), so that it is possible to suppress changes in high and low pressure during bypass, maintain a stable refrigeration cycle, and minimize a decrease in efficiency (see paragraph [0056] of Kusaka).


    PNG
    media_image2.png
    745
    963
    media_image2.png
    Greyscale


Claim 5, Takegami in view of Choi and further in view of Kusaka, as applied to Claim 1, Choi further teaches, the refrigeration apparatus (see Figs 1-5 of Choi), further comprising a heating-medium flow apparatus (see Fig 1) including: a first cooling flow path (see Fig 3: the channel on the refrigerant heat exchanger 36 side of the third refrigerant cycle 30) connected to the condenser (36), the first cooling flow path being configured to supply the condenser (36) with a heating medium for condensing the refrigerant flowing through the condenser (36) and to allow the heating medium having flown out from the condenser (36) to flow therethrough; a second cooling flow path (see Fig 3: the channel on the third heat exchanger 33 side of the third refrigerant cycle 30) which communicates a part of the first cooling flow39 path (see Fig 3), the part being positioned on the upstream side of the condenser (36), to a part of the first cooling flow path (see Fig 3), the part being positioned on the downstream side of the condenser (36), such that the heating medium can flow therethrough; and a cooling heat exchanger (33) disposed on the second cooling flow path (see paragraphs [0047]-[0055] and [0057]).  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takegami in view of Kusaka, and further in view of Suzuki et al. (JP09145169) hereinafter “Suzuki.”
Regarding Claim 3,  Takegami in view of Kusaka, as applied to Claim 1, fails to explicitly teach, the refrigeration apparatus, further comprising a return circuit including: a return flow path which38 communicates a part of the first refrigeration circuit, the part being on the downstream side of the compressor and on the upstream side of the condenser, to a part of the first refrigeration circuit, the part being on the downstream side of the first evaporator and on the upstream side of the compressor, such that the refrigerant can flow therethrough; and a return adjustment valve which can adjust a flowrate of the refrigerant flowing through the return flow path.  
However, in the same field of endeavor of refrigeration systems, Suzuki teaches that is known in the art (see Annotated Fig 2 of Suzuki) to further include a return circuit including: a return flow path (2b) which38 communicates a part (P3) of the first refrigeration circuit (see Annotated Fig 2), the part (P3) being on the downstream side of the compressor (1) and on the upstream side of the condenser (4), to a part (P4) of the first refrigeration circuit (see Annotated Fig 2), the part (P4) being on the downstream side of the evaporator (7) and on the upstream side of the compressor (1), such that the refrigerant can flow therethrough; and a return adjustment valve (2c) which can adjust a flowrate of the refrigerant flowing through the return flow path (2b), in order to reduce the discharge pressure of the compressor and prevent the generation of high pressure in the refrigerant circuit (see paragraph [0055] of Suzuki).
Therefore, it would have been obvious to one of ordinary skill in the art, before the claimed invention was effectively filed, to further modify Takegami, with Suzuki, to further comprise a return circuit, for the purpose of reducing the discharge pressure of the compressor and prevent the generation of high pressure in the refrigerant circuit. 

    PNG
    media_image3.png
    747
    893
    media_image3.png
    Greyscale


Regarding Claim 4, Takegami in view of Kusaka, and further in view of Suzuki, as applied to Claim 3, further teaches, wherein the return adjustment valve (2c, see Fig 2 of Suzuki) is configured such that its opening degree is adjusted depending on a pressure difference between a pressure of the refrigerant which flows through a part (P3) of the first refrigeration circuit, the part (P3)being on the downstream side of the compressor (1) and on the upstream side of the condenser (4), and a pressure of the refrigerant which flows through a part (P4) of the first refrigeration circuit (see Fig 2; see paragraphs [0055]-[0056]), the part (P4) being on the downstream side of the first evaporator (7) and on the upstream side of the compressor (1), and the part being on the downstream side of a connection position to the branch flow path (see Fig 2 of Suzuki).  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takegami in view of Kusaka, and further in view of Koba et al. (JP2006038323) hereinafter “Koba.”

Regarding Claim 6, Takegami discloses:
A temperature control apparatus (120, see Fig 1; see paragraph [0013]) comprising: the refrigeration apparatus according to claim 1 (see Claim 1 rejection above); 
Takegami in view of Choi and further in view of Kusaka, fails to explicitly teach a first liquid flow apparatus including a first liquid flow path connected to the first evaporator in the first refrigeration circuit, the first liquid flow path being configured to supply the first evaporator with a first liquid to be cooled by the refrigerant flowing through the first evaporator and to allow the first liquid having flown out from the first evaporator to flow therethrough; and a second liquid flow apparatus including a second liquid flow path connected to the second evaporator in the second refrigeration circuit, the second liquid flow path being configured to supply the second evaporator with a second liquid to be cooled by the refrigerant flowing through the second evaporator and to allow the second liquid having flown out from the second evaporator to flow therethrough.  

Therefore, it would have been obvious to one of ordinary skill in the art, before the claimed invention was effectively filed, to modify Takegami, with Koba, to further comprise a temperature control apparatus with a first cooling path, and a second cooling path, as taught by Koba, in the invention of Takegami, for the purpose of suppressing the heat dissipation that causes the temperature change in the coolant.  
Takegami in view of Koba discloses the claimed invention including a second cooling path that is connected to a condenser, but fails to explicitly teach, the second cooling flow path connected to a second evaporator.  However, it would have been obvious to one of ordinary skill in the art, at the time that the invention was made, to In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding Claim 7, Takegami in view of Kusaka and further in view of 
Koba, as applied to Claim 6, further teaches, wherein the first liquid flow apparatus (see Fig 1 of Koba) includes a first heater (52) which heats the first liquid having been cooled by the refrigerant (see Fig 1, paragraph [0038]) to control the temperature of the liquid, thereby suppressing the absorbing or dissipation of the liquid (see paragraph [0038]) and the second liquid flow apparatus (including passage 32b).
Takegami in view of Koba discloses the claimed invention including a first cooling path that has a heater, except for the second liquid flow apparatus includes a second heater which heats the second liquid having cooled by the refrigerant. However, it would have been obvious to one of ordinary skill in the art, at the time that the invention was made, to provide the second liquid flow apparatus with a heater, that heats the liquid like that of the first liquid flow apparatus, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art.  In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Response to Arguments
Applicant’s arguments, see Remarks Pages 7-14, filed July 15, 2021, with respect to the rejection of Claim 1 under 35 U.S.C. 102(a)(2) as anticipated by Takegami et al. (JP2014070822) have been fully considered and are persuasive.  
Applicant's arguments filed July 15, 2021 with respect to and in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above. 


In response to Applicant's arguments pertaining to Claim 2 rejected under 35 USC § 103 as being unpatentable over Takegami in view of Kusaka.
Applicant respectfully traversed the rejection of Claim 2 as incorporated into Claim 1 on Page 11 of the Remarks filed July 15, 2021.  Applicant asserts that the reference Kusaka fails to overcome the deficiencies of Takegami.   More specifically, Applicant argues that Kusaka does not disclose that a first evaporator and second evaporator are in parallel, and thus is silent in regards to an injection flow path that connects to a part of the branch flow path, the part being on the downstream side of the second evaporator, as in the present invention.  The Examiner respectfully disagrees.  
In this case, as demonstrated in the rejection above, Kusaka does in fact teach an injection circuit that satisfies the disputed limitation.  Kusaka teaches a refrigeration cycle apparatus including an injection circuit that connects to a part of a branch flow path (at least that including the suction pipe 10) which is upstream of the compressor (i.e. downstream of the evaporator).   First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first and second evaporator in parallel) are not recited in the rejected claim.  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Kusaka teaches an injection circuit including the connection as described.  Takegami teaches the branch flow path.  One of ordinary skill in the art, could easily conceiving including the circuit of Kusaka into the apparatus of Takegami, to suppress high and low pressures when the bypass is in use.  
In view of the rejection above, coupled with the response to this argument, the Applicant's argument does not obviate the rejection as set forth.  The amended Claim 1 is not in condition for allowance.   The Applicant's argument regarding the amended Claim 1 has been fully considered, but is deemed not persuasive.  The rejection is updated and maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hatomura et al. (U.S. Patent Application Publication No. 2015/0020535).
Kopko (U.S. Patent Application Publication No. 2015/0285539).
Choi (U.S. Patent Application Publication No. 20130180276).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODEE M. JEFFERSON whose telephone number is (313)446-6589.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.M.J./Examiner, Art Unit 3763                                                                                                                                                                                                        /CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763